Perkins, J.
This was an action commenced by the appellees against the appellants in the Elkhart Court of Common Pleas, to recover the value of a threshing machine, which, it is alleged in the complaint, Caster and Stutsman delivered to the appellants at Elkhart, Indiana, to be forwarded to Chicago, and there delivered to the next connecting railroad to Iowa City; and which, it is alleged, was hot delivered, but was broken and injured while in the custody of the appellants.
The answer of the defendants below consisted, first, of a general denial; and, secondly, of a special matter of defense, which it is, perhaps, not necessary to refer to particularly.
The cause was tried by a jury, and a verdict and judgment were rendered in favor of the plaintiffs below for 450 dollars and costs.
Instructions to the jury were asked for by the defendants, which were refused; others were given by the Court *165at the instance of the plaintiffs. A motion for a new trial was made by the defendants and overruled, and evidence on the part of the plaintiffs was permitted to go to the Cl TCl AV1J.1 jury against the objections of the defendants. All the questions arising in the case, were reserved by exceptions. The evidence is all incorporated into the record.
The. receipt given by the railroad company, acknowledging the delivery to them of the threshing machine, expressly limited their liability for it to the time when it should be receipted for by the connecting railroad company at Chicago. The loss of the machine happened between Elkha/rt county, where the appellants received it, and Chicago, where they were to discharge it. The Court charged the jury thus:
“ The general rule, when goods are delivered to a carrier, and they are not transported according to his undertaking, as to the amount to be recovered, is the value of the property at the point of destination; and if, in this case, the machine was to be transported from Goshen to Iowa City, the obligation of the defendants is, to transport the same safely and in good order, which was not done, but on the contrary, the machine was, by the defendants, broken, injured, or destroyed, and they are liable for such value;” meaning clearly the value of the machine at Iowa City.
This instruction is wrong. The rule of damages, in such case, is the value of the goods at the place to which they were to be carried, less the freight. Ind. Dig., p. 389.
Again, the instruction assumes that Iowa City is the place of destination at which the value of the machine was to be estimated. We are not clear, that, as to the Michigan, &c., Railroad Company, the defendants below, Chicago was not the place of destination. Parsons, in his Mercantile Law, says the rule in England seems to be, that if a carrier takes goods marked for a place beyond his own route, he will be liable for the goods to the place to which they are marked for delivery; while in the United States, he says, the weight of authority is, that he will not be liable beyond his own route without an agreement to that effect. Parsons, supra, pp. 215, 216. See Dermeson *166v. The Camden, &c., Railroad Co., 4 Am. Law Reg. 234, and note.
J. B. Niles, for the appellants (1).
R. Lowry and J. A. Lislon, for the appellees.
But will this principle have any application in deter- . mining the rule for the assessment of damages for a loss happening upon either of the routes malting up the whole line of transportation? This question will be left undecided till it has been argued.
Per Curiam.
The judgment is reversed with costs. Cause remanded, &c.